Citation Nr: 0000976	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-19 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
otitis media.  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for Meniere's disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to 
September 1944.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions dated July 1997 and April 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above-noted claims, 
respectively. 

The veteran has apparently claimed entitlement to service 
connection for hearing loss and Meniere's disease as 
secondary to otitis media.  These claims have not yet been 
adjudicated and are referred to the RO for appropriate 
action.

The claim of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for otitis media is the subject of the remand 
following this decision.


FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
render plausible a claim that any current hearing loss is the 
result of a disease or injury incurred in service.

2. No medical evidence has been presented or secured to 
render plausible a claim that any current Meniere's disease 
is the result of a disease or injury incurred in service.


CONCLUSIONS OF LAW

1.  The claim for service connection for hearing loss is not 
well grounded, and there is no statutory duty to assist the 
veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for Meniere's disease is 
not well grounded, and there is no statutory duty to assist 
the veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for hearing loss and Meniere's disease

I.  Factual background

The veteran's March 1944 entrance examination showed that his 
hearing acuity was 15/15 bilaterally.  Review of the 
veteran's service medical records showed no complaints of, or 
treatment for, or diagnosis of hearing loss.  The June 1944 
report of medical survey indicated that the veteran's hearing 
acuity was 15/15 bilaterally. The veteran was treated for 
otitis media in June and August 1944.  In August 1944, he 
gave a history of a painless, running ear since he was eight 
years old.  He had been treated by private doctors for this 
disability prior to active service in 1939 and 1943.  
Pertinent diagnoses included chronic otitis media of the 
right ear.  Hearing acuity was again 15/15 bilaterally in 
August 1944.

An October 1945 VA examination showed that the veteran's 
hearing acuity was 20/20 bilaterally.  Pertinent diagnosed 
included otitis media, right.

Also of record is a  private medical record, dated January 
1992 (apparently misdated, as is refers to a January 1993 
audiogram).  The veteran gave a history of infections and 
perforations of the right ear as a child.  He reportedly had 
this for many years and then went into the service, when it 
recurred.  He indicated that he suffered from hearing loss in 
the right ear and had worn a hearing aid for many years.  The 
doctor (Christopher E. Bald, M.D.) diagnosed Meniere's 
disease probably secondary to a chronically and recurrently 
infected right ear since a young age.  

A private physician's medical records, dated January 1993, 
revealed that the veteran was seen with complaints of 
vertigo.  He related that the vertigo began in November 1992 
while painting on a ladder.  The diagnosis was possible early 
Meniere's disease.  

A private audiometric examination was performed in January 
1993 and pure tone thresholds, in decibels, were as follows:

HERTZ

500 1000 2000 4000
RIGHT 30 40 50 60 
LEFT 80 70 65 70

Speech audiometry revealed speech recognition ability of 24 
percent in the right ear and of 96 percent in the left ear.  
The examiner diagnosed severe profound sensorineural loss in 
the right ear and mild to moderate severe sensorineural loss 
in the left ear. 

A VA audiometric examination was performed in February 1998.  
Pure tone thresholds, in decibels, were as follows:

HERTZ

500 1000 2000 3000 4000 
RIGHT 65 65 65 70 85 
LEFT 35 35 60 65 75

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 96 percent in the left ear.  
The examiner diagnosed moderately severe to profound 
sensorineural loss in the right ear and moderate to profound 
sensorineural loss in the left ear.  The veteran reported no 
significant history of noise exposure while in service.  He 
did, however, state that the worked around aircraft since 
leaving the military.  The examiner opined that the veteran 
had bilateral hearing loss, obviously worse on the right than 
the left.  It was unlikely due to his service in the 
military, other than if his medical discharge was somehow 
related.  

At the February 1998 VA examination the veteran also reported 
that he was diagnosed with Meniere's Disease three years 
earlier.  The examiner opined that the Meniere's Disease was 
certainly not related to the veteran's military service.  

At the January 1999 RO hearing the veteran testified that he 
believed that his hearing loss and Meniere's disease were 
secondary to his otitis media.  He stated that his hearing 
worsened with age.  


II.  Legal analysis

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
"Direct" service connection may be established by showing 
that a disease or injury had its onset in service or by 
showing that a current disability is a result of a disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  In 
general, establishing "direct" service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  

Service connection may be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1137 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for sensorineural 
hearing loss may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a) (1999).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98. 

Here, the veteran was first shown to have hearing loss by VA 
standards in 1993, and was also diagnosed as having Meniere's 
disease.  See 38 C.F.R. § 3.385 (1999).  Therefore, the Board 
finds that there is sufficient medical evidence of a current 
disability, and the first element of a well-grounded claim 
has been satisfied.

The veteran's service medical records disclose problems with 
his ears, diagnosed as otitis media, right.  Therefore, the 
Board finds that there is sufficient evidence of incurrence 
of a disease during service, and the second element of a 
well-grounded claim has been satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has reported 
having hearing loss/ear symptomatology since active service.  
Presuming this history to be credible for the purpose of 
establishing a well-grounded claim, there is still no medical 
evidence of record of a nexus between the present 
disabilities and the post-service symptomatology.  Savage, 10 
Vet. App. at 497 (holding that veteran's own testimony that 
he sustained a back injury in service, walked with a limp 
ever since, and received heat treatments over the years is 
presumed credible for the purpose of establishing a well 
grounded claim because it is not inherently incredible or 
beyond the competence of a lay person to observe and 
continuity of symptomatology had therefore been established 
even if the record did not contain service medical records 
showing treatment in service for a back problem); see 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (per curiam 
order noting Board's fundamental authority to decide a claim 
in the alternative).  Medical expertise is required to relate 
the present disabilities etiologically to the veteran's post-
service symptoms.  However, there are no medical opinions 
contained in any of the veteran's post-service medical 
records relating his current hearing loss or Meniere's 
disease to any inservice finding or event or to the post-
service symptomatology.  To the contrary, the VA examiner in 
February 1998 determined that it was not likely that the 
veteran's hearing loss and Meniere's disease were related to 
active service.  Although Dr. Bald related the veteran's 
Meniere's disease to right ear infections, this was related 
to infections at a young age, as opposed to during active 
service.

Although the veteran may have continuously experienced 
hearing loss/ear symptomatology since active service, there 
is no medical evidence in the record at all tending to show 
that there were underlying chronic disabilities which caused 
the symptoms in service and that that underlying disabilities 
also have caused all the intermittent complaints of 
symptomatology experienced since service.  Similarly, there 
is no medical evidence tending to show that the symptoms in 
service represented a chronic hearing loss disability and/or 
Meniere's disease rather than acute and transitory 
conditions.  While the veteran has ascribed his current 
disabilities to active service, his statements do not 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Because no medical evidence has been presented or secured to 
render plausible a claim that any current hearing loss 
disorder or Meniere's diagnosed many years after service had 
its onset in service or is the result of, or related to, any 
disease contracted or injury sustained in active military 
service, the Board concludes that these claims are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of these claims because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claims for service connection for hearing loss and 
Meniere's disease.  Accordingly, the Board concludes that VA 
did not fail to meet its obligations with regard to the 
veteran's claims under 38 U.S.C.A. § 5103(a) (West 1991).



ORDER

Having found the claim not well grounded, entitlement to 
service connection for hearing loss is denied.

Having found the claim not well grounded, entitlement to 
service connection for Meniere's disease is denied.


REMAND
 
Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
otitis media

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

The veteran has argued that the 1961 RO decision severing 
service connection for otitis media was erroneous.  It 
appears from the veteran's statements that he is arguing that 
there was clear and unmistakable error (CUE) in the 1961 
rating decision.  The issue that was addressed by the RO was 
whether new and material evidence had been submitted to 
reopen the claim for service connection for otitis media.  It 
would be prejudicial for the appellant if the Board were to 
proceed to decide that question at this point, since the 
claim for CUE is related to the claim to reopen because if it 
is found that there was clear and unmistakable error in the 
1961 rating decision, new and material evidence would not 
have to be submitted to reopen the claim.  The CUE issue, if 
resolved favorably, could have a significant effect on the 
new and material issue on appeal.  See Parker v. Brown, 
7 Vet. App. 116 (1994) (a claim is intertwined only if the RO 
would have to reexamine the merits of any denied claim which 
is pending on appeal before the Board under the pertinent law 
and regulations specifically applicable thereto).  Therefore, 
this issue must be adjudicated prior to appellate disposition 
of the appellant's claim to reopen that is on appeal.  If the 
determination is adverse to the appellant, he must be given 
an opportunity to perfect an appeal through filing a timely 
and adequate notice of disagreement and, following issuance 
of a statement of the case, a timely and adequate substantive 
appeal.

Where a claimant has filed an application to reopen a claim 
and VA has notice of the existence of evidence that may be 
sufficient to reopen the claim, or, in the alternative, which 
may well-ground the claim, VA has a duty to inform the 
appellant of the necessity to submit that evidence to 
complete his application for benefits.  See Graves v. Brown, 
8 Vet. App. 522, 525 (1996); Robinette v. Brown, 8 Vet. App. 
69 (1995); 38 U.S.C.A. § 5103(a) (West 1991).  

Service medical records disclose that the veteran reported 
being treated for an ear disorder prior to active service by 
Drs. Richhouse, Gunther and Knapp.  He also reportedly 
underwent an entrance examination for service in 1943, which 
is not of record.  The RO must give the appellant an 
opportunity to submit the reported private treatment records.  
38 C.F.R. § 3.159(c) (1999).  See also 38 U.S.C.A. § 5103(a) 
(West 1991).  Any additional service medical records may also 
be relevant to the appellant's claim, and an attempt to 
obtain additional service medical records from all 
appropriate sources is therefore warranted.

Accordingly, these claims are REMANDED for the following:

1.  Request the appellant's service 
medical records from all appropriate 
sources, to include, but not limited to, 
the National Personnel Records Center.  
Associate all requests and records 
received with the claims file. 

2.   Tell the appellant of the importance 
of submitting his treatment records from 
any private providers who treated him for 
his ear condition prior to service, 
including Drs. Richhouse, Gunther and 
Knapp.  Point out that actual treatment 
records, as opposed to summaries, are 
requested. 

Provide him an opportunity to obtain this 
evidence and submit it in keeping with his 
ultimate responsibility to furnish 
evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1999).

3.  Adjudicate the claim of clear and 
unmistakable error in the 1961 rating 
decision that severed service connection 
for otitis media.  Notify the appellant 
and his representative of the 
determination, and provide an appropriate 
period of time for the submission of a 
notice of disagreement should the 
determination be adverse to the 
appellant.  If the appellant files a 
timely and adequate notice of 
disagreement with respect to the claim of 
clear and unmistakable error, provide him 
and his representative a statement of the 
case, and notify them or the time limit 
within which an adequate substantive 
appeal must be filed in order to assure 
appellate review of this issue.

4.  After completion of the above, 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen the veteran's claim for service 
connection for otitis media, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  See 38 C.F.R. 
§ 3.156(a) (1999); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).  If the 
benefit sought on appeal remains denied, 
provide the appellant and his 
representative a supplemental statement 
of the case.  Allow an appropriate period 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purposes of this REMAND are to obtain additional 
information and fulfill due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

 

